Citation Nr: 1640413	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  08-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to exposure to various contaminants during service in the Persian Gulf.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2012 and August 2015, the Board remanded this matter for further development.  

In April 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in July 2016.  The Board notes that Veteran was furnished a copy of such opinion in July 2016.   See 38 C.F.R. § 20.903.  The Veteran's representative subsequently submitted a September 2016 brief in response.

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in December 2015.  As the evidence is either not pertinent or duplicative to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's multiple myeloma did not have its onset during or within a year of service, and was not caused by service.

2.  The Veteran's multiple myeloma is not a medically unexplained chronic multi-symptom illness, but is a distinct diagnosed condition.



CONCLUSION OF LAW

The criteria for service connection for multiple myeloma have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service Connection

The Veteran contends that his multiple myeloma is related to his service in Southwest Asia.  In a September 2007 statement, the Veteran reported that during service he suffered exposure to petroleum products, contaminated sand and dust particles, and hazardous waste.  In an April 2009 private medical report, the Veteran further reported that he was exposed to pesticides, chemicals and Agent Orange.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303. "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1)(i).

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii).  A qualifying chronic disability can be a chronic disability resulting from a medically unexplained chronic multisymptom illness that is defined by a cluster of signs of symptoms, such as chronic fatigue syndrome and fibromyalgia.  38 C.F.R. § 3.317 (a)(2)(i)(B).

Facts and Analysis

With regard to service connection and the presence of a current disability, the Veteran was diagnosed in June 2006 with multiple myeloma, which three to four years after service.  Thereafter, he began treatment for the condition, including chemotherapy and autologous bone marrow transplants in November 2006 and March 2007.  Thus, a current disability is shown.

The Veteran's service records indicate that he served in the Persian Gulf from January 1991 to March 1991, so he had sufficient service in Southwest Asia.  However, his service treatment records are silent for any diagnosis or treatment for multiple myeloma, including the April 2002 separation examination.

Post-service evidence includes laboratory tests taken in January 2004 and May 2005, which were found normal.  The above noted June 2006 private medical consultation diagnosed the Veteran with monoclonal gammopathy, anemia, renal insufficiency, as well as probable multiple myeloma.

The Veteran submitted an April 2009 private treatment record from Dr. O.A. in which he reported to the examiner in-service exposure to smoke from oil well fires in Southwest Asia; petroleum products in fuel distribution areas in Southwest Asia, Turkey and Germany; exposure to pesticides in Turkey; exposure to chemicals in a maintenance facility in Saudi Arabia; and exposure to Agent Orange.

As noted above, the Veteran's claim was remanded by the Board in August 2015 for additional development.  Subsequent to the August 2015 remand, the Veteran was afforded a VA examination in December 2015.  The examiner diagnosed the Veteran with multiple myeloma, with symptoms of anemia, and recurring infections at least once every 3 months.  The Veteran reported daily fatigue and diarrhea related to the required medication.  Further, the examiner concluded the condition was less likely than not incurred in or caused by the claimed in-service injury, event of illness.

In determining her conclusion, the examiner indicated the precise etiology of the Veteran's condition had not yet been established.  She noted contributing factors to the condition can include: genetic causes, environmental or occupational causes, monoclonal gammopathy of unknown significance, radiation, chronic inflammation and infection.  She indicated that case-controlled studies have suggested a significant risk of developing multiple myeloma in individuals with significant exposures in agriculture, food and petrochemical industries, as well as an increased risk in farmers that use herbicides and insecticides.  Further, an increased risk was noted in people exposed to benzene and other organic solvents, as well as long-term exposure to hair dyes.  She noted the Veteran's symptoms began in May 2006 when he began to experience fatigue, pain and anemia and was thereafter diagnosed with multiple myeloma, 4 years after being discharged from service.  She further indicated the Veteran's service treatment records were silent for treatment or a diagnosis of multiple myeloma, including April 2002 lab results upon separation from service which showed no indication of any hematologic disorders or multiple myeloma.

Thereafter, the Board determined in April 2016 that the December 2015 VA examiner failed to provide an adequate opinion regarding any possible relationship between the Veteran's service and his disability.  The Board noted there was not an adequate analysis with regard to the Veteran's cancer in relation to his exposure to toxins in service.  The Board therefore solicited an additional expert medical opinion to address the etiology of the Veteran's multiple myeloma, as well as to determine if his multiple myeloma is a "medically unexplained multisymptom illness."

In July 2016, following a review and discussion of the Veteran's medical history, a VA physician who specializes in hematology and oncology opined that the Veteran's multiple myeloma did not have its onset during and was not otherwise related to service.  He further indicated multiple myeloma is a well characterized disease with a specific etiology.

The examiner noted that a January 2004 laboratory test showed a total protein level of 8.8, which is slightly elevated, with a serum albumin level of 4.9 and a globulin level of 3.9, both within normal limits.  He further noted a May 2005 laboratory test similarly showed a slightly elevated total protein level of 8.7, with a serum albumin level of 4.7 and a globulin level of 4.0, both within normal limits.  Thereafter, a laboratory test form June 2006 showed an increased total protein level of 10.1, with a serum albumin level of 4.0 and an increased level of globulins to 6.1.  The Veteran also exhibited significant anemia at that time, with a hemoglobin level of 8.6.  Thus, the examiner noted these readings led to a diagnosis of multiple myeloma for the Veteran in June 2006.

With regard to the etiology of the Veteran's condition, the examiner determined that the Veteran's myeloma is not related to his service, including his January 1991 to March 1991 deployment to the Persian Gulf.  He reported given the known median survival of untreated myeloma of approximately seven months, it is highly unlikely that the Veteran's multiple myeloma had its onset during his service.  Further, the examiner indicated the available lab tests were essentially normal through May 2005 and were first found abnormal in June 2006.  He stated this gives a clear indication of the speed of the disease development prior to diagnosis.

The examiner indicated that there has not been any consistent data that chemical or toxin exposure is linked to multiple myeloma, therefore it is less likely than not that the Veteran's disease was caused by toxin exposure in 1991 in Saudi Arabia.  However, he reported that if the Veteran can document Agent Orange exposure in service, he may be able to establish service connection.

The examiner further reported that the Veteran did not develop the disease within one year of service.  He noted given the median survival rate of untreated multiple myeloma of seven months, it is highly unlikely that if the Veteran developed the disease by July 2003 (within one year of separation), that he would have survived until 2006 when diagnosed.  Further, as noted the available tests showed his gamma globulin results went from normal prior to and including May 2005, to abnormal in June 2006.  Therefore, it is highly unlikely the Veteran developed multiple myeloma by July 2003.

With regard to multiple myeloma being considered a medically unexplained multisymptom illness, the examiner indicated multiple myeloma is a well characterized disease with a specific etiology.  He reported epidemiologic studies support that the known risk factors for multiple myeloma are increasing age, radiation exposure and family history.  However, there have been no studies or medical literature that consistently demonstrate a link between chemical or toxin exposure and myeloma.

After review of the all the evidence set forth, the Board must conclude that service connection is not warranted for the Veteran's multiple myeloma.  In determining this, the Board places great probative weight on the persuasive opinion of the July 2016 VHA physician.  The Board finds that the July 2016 opinion is adequate to decide the issue as it is predicated on a review of the record, to include the persuasive laboratory testing results of record, as well as the Veteran's entire medical history.  Furthermore, the opinion proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board finds that the weight of the probative medical evidence of record is against a connection between the Veteran's service and his multiple myeloma.

The Board notes that the Veteran has contended that his current multiple myeloma is related to his in-service exposure to petroleum products, contaminated sand and dust particles, hazardous waste, pesticides, chemicals and Agent Orange.  As to diagnosis and nexus, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, in the instant case, while the Veteran is competent to describe his in-service duties that he believes exposed him to chemicals and toxins, as well as the onset of his condition, as a lay person he is not competent to offer an etiological opinion regarding the relationship between the two.  In this regard, the question of causation of multiple myeloma involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The diagnosis of myeloma requires the administration and interpretation of diagnostic testing by a physician.  Further, determining the etiology of myeloma requires knowledge of this complex condition and the impact various exposures have on it.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinions are afforded less probative weight than the physicians' medical opinions of record. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

As noted, great probative weight was afforded to the July 2016 examiner who determined that the Veteran's multiple myeloma was less likely than not caused by his military service, to include any exposures therein.  In his conclusion, the examiner relied on laboratory testing, including from January 2004 and May 2005, which supported the Veteran's condition did not have its onset until June 2006.  The Board notes in-service laboratory tests were also found to be normal, including tests from February 1992, October 1997 and April 2002, the separation examination.  Thus, the Board finds that the Veteran's multiple myeloma did not have its onset during or within a year of service, and was not caused by service, as the July 2016 opinion addressed these specific theories of service connection.

The Board notes that throughout his 20 years of service, the Veteran did have service in the Persian Gulf and he was exposed to environmental hazards during his service in the Persian Gulf.  However, the question of service connection for multiple myeloma as a result of such exposure is not subject to a presumption.  Multiple myeloma is a clear diagnosis rather than an undiagnosed illness or medically unexplained chronic multi-symptom illness, and it would not fall within the provisions of 38 C.F.R. § 3.317.  The July 2016 opinion persuasively explained that it has conclusive pathology or at least partially understood pathology.  It is also not one of the listed infectious diseases.  Accordingly, service connection is not warranted on the presumptive basis of Southwest Asia service.

With regard to the herbicide Agent Orange, the Board notes the July 2016 examiner indicated that if the Veteran can document Agent Orange exposure during service then his condition may be considered service-connected.  Further, the Veteran indicated to the April 2009 private physician the he was exposed to Agent Orange.  However, there is no credible evidence in the service treatment records or in the post-service records that support the Veteran was exposed to Agent Orange in service.  For example, the Veteran did not serve in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975), which is when it is widely known Agent Orange was used.  U.S.C.A. § 1116 (f).  Other than a bald assertion, there is insufficient evidence to establish exposure to herbicides such as Agent Orange on a facts found basis.

Despite the Veteran's lengthy and honorable service, the preponderance of the evidence is against the claim of entitlement to service connection for multiple myeloma.  The Veteran's representative contends that the benefit-of-the doubt doctrine should apply.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for multiple myeloma is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


